DETAILED ACTION

         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Election/Restriction
2.1.	Applicant's election with traverse of Group ( I), Claims 1-5 and 7-9 and election of Single disclosed Specie as Color converter comprising PEF ( poly(ethylene-2,5-furandicarboxylate) as a polymeric matrix material and B(13) perylene bisimide  compound of formula (XIII) as a luminescent material which may comprise one organic fluorescent colorant,  in the reply filed on January 22, 2021 is acknowledged.  The traversal is on the ground(s) that: "  Examiner has not provided any indication that the content of the claims interpreted in light of the description was considered in making the assertion of a lack of unity and therefore has not met the burden necessary to support the assertion". 
 	This is not found persuasive because reason why Groups (I) – (VIII) lack unity of invention were clearly stated and provided: "even though the inventions of these groups require the technical feature of Claim 1 as a Color converter this technical feature is not a special technical feature as it does not make a contribution over the prior art  as it explained in  ISR / Written Opinion  dated  May 17, 2018  for parent Application PCT/EP2018/057445  ( see Application File). In this respect note that Boswell (US 2011/0120902) disclosed polymeric mixture which may comprise different polyesters , Wangenblast et al ( US 2014/0076397). Wangenblast disclosed Color converter, which comprises  polyesters and " luminescent materials".   Therefore,  Boswell by itself or in combination with Wangenblast rendered obvious Applicant's claimed subject matter of Claim 1." – see Restriction mailed to Applicant on December 24, 2020. 
Applicant did not present any material arguments or any evidence that  Boswell by itself or in combination with Wangenblast do not disclosed technical feature of Applicant's Claim 1. Regarding election of Specie Applicant did not stated on the Record that all Species are obvious variants of each other. Therefore, because Species comprising different chemical compounds, than Specie are patentably distinct as was explained in the Restriction Requirement.  Therefore, Applicant's arguments were found unpersuasive and the  Restriction Requirement is still deemed proper and is therefore made FINAL.
2.2.	Applicant also stated that "elected species are encompassed by at least Claims
1, 2, 5 and 7-9 of the elected group".
	However, Claims 8 and 9  do not read on elected Specie, because Claim 8 is required compound of Formula (VII), which is different from elected compound of 
	Therefore, Elected Specie read on Claims 1, 2, 5 and 7. 
2.3.	Thus, Claims 3-4, 6 and 8-15 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Specification
Abstract
3.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
3.2.	The Abstract of the disclosure (copy of first page WIPO 2018/172523)   is objected to because:
a) Applicant did not present Abstract on separate sheet of paper;
b) Applicant's uses phrase : " The present invention relates.." in two instances;
c) no specifics and/or representative species of luminescent materials are provided by the Abstract.   Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4. 	Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over   Wangenblast et al ( US 2014/0076397) in view of Burgess et al " Chain Mobility, Thermal, and Mechanical Properties of Poly(ethylene furanoate) Compared to Poly(ethylene terephthalate)",  2014 – reference attached. 
4.1.	Regarding Claims 1,2,5 and 7 Wangenblast disclosed  Color converters comprising polymeric matrix and organic fluorescent dye, wherein polyesters, for example, PET ( polyethylene terephthalate) or other similar terephthalate based  polyesters are " suitable" materials to use as polymeric matrix. ( see Abstract, [0053] and [0058]). Note that particularly preferred ( see [0038]) are perylene bisimide  organic fluorescent dyes same as elected for examination by Applicant – see Formulas (IV), (V) and (VI).  
4.2.	Wangenblast also teaches that Color converters should include barrier materials with low permeability to oxygen, which is obviously will reduce oxidation of dyes and/or 
	Wangenblast   also teaches that suitable barrier materials are polyesters, including PET ( see [0086]).
4.3.	Therefore,  Wangenblast disclosed similar Color converter, which comprises  PET ( or similar polyester) as matrix material with barrier ability in order  to limit permeation of oxygen, and same perylene bisimide organic fluorescent compounds as claimed by Applicant, but silent regarding use of PEF ( polyethylene furanoate or  poly( ethylene-2,5-furandicarboxylate) as elected by Applicant.
4.4.	However, it is well known that PEF has batter barrier properties than PET with respect to oxygen permeability. 
	Burgess teaches that "Poly(ethylene furanoate) (PEF), the furan-derived analogue to poly(ethylene terephthalate) (PET), can provide a fully biosourced alternative to PET with greatly improved barrier properties and attractive
thermal and mechanical properties." and "Poly(ethylene furanoate) (PEF), a biosourced polyester derived from 2,5-furandicarboxylic acid, exhibits improved mechanical
properties, reduced oxygen permeability, a higher glass transition temperature". –see Abstract, Conclusion page 1390.
4.5.	 Therefore, it would be obvious to one of ordinary skill to use PEF instead of PET   per guidance of Burgess in Color converter composition due to obvious benefits: better barrier properties, higher Tg and  fully biosourced alternative to PET.

5.	Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Lub  et al ( US 2015/0372240) as evidenced by in view of Burgess et al " Chain Mobility, Thermal, and Mechanical Properties of Poly(ethylene furanoate) Compared to Poly(ethylene terephthalate)",  2014 – reference attached. 
5.1.	Regarding Claims 1,2,5 and 7 Lub  disclosed  Lightning device, comprising light converter ( see Abstract, [0010],[0024])  which comprises matrix and organic luminescent material of the perylene type – this read on Applicant's Color converter due to presence same materials as required by Applicant's Claim 1( see below). Regarding matrix Lub disclosed that ( see [0146])  PET ( polyethylene terephthalate) is preferable matrix material : " Molecules described above tend to degrade under illumination by light used to excite them. We have found that their lifetime can be considerably increased once placed in a aromatic polyester matrix such as polyethylene terephthalate...".
Regarding organic luminescent materials see Lub  Fig.2 A to Fig.J  and Fig.4 A and 4B. Note that all organic compounds on Fig.2 ( A-J) and Fig.$ ( A and B)  are same perylene bisimide  organic fluorescent dyes according to  Applicant's Formula B(XIII) as elected by Applicant. 
5.2.	Therefore,  Lub disclosed similar Color converter , which comprises  PET ( or similar polyester) as matrix material and same perylene bisimide organic fluorescent compounds as claimed by Applicant, but silent regarding use of PEF ( polyethylene furanoate or  poly( ethylene-2,5-furandicarboxylate) as elected by Applicant.
5.3.	However, it is well known that PEF has batter barrier properties than PET with respect to oxygen permeability, which is important for Color ( Light) converter as known Wangenblast et al ( US 2014/0076397) as explained in paragraph 4 above). 
5.4.	Burgess teaches that " Poly(ethylene furanoate) (PEF), the furan-derived analogue to poly(ethylene terephthalate) (PET), can provide a fully biosourced alternative to PET with greatly improved barrier properties and attractive
thermal and mechanical properties." and " Poly(ethylene furanoate) (PEF), a biosourced polyester derived from 2,5-furandicarboxylic acid, exhibits improved mechanical
properties, reduced oxygen permeability, a higher glass transition temperature". –see Abstract, Conclusion page 1390.
5.5.	 Therefore, it would be obvious to one of ordinary skill to use PEF instead of PET   per guidance of Burgess in Color converter composition due to obvious benefits: better barrier properties, higher Tg and fully biosourced alternative to PET.

                                                       Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO 892 attached.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763